Title: From Thomas Jefferson to United States Congress, 17 December 1807
From: Jefferson, Thomas
To: United States Congress


                        
                             To the Senate & 
                        House of
                                    Representatives
                        
                                of the United States
                            
                     Dec. 17. 1807.
                        
                        The communications now made, shewing the great & increasing dangers with which our vessels, our seamen and
                            merchandize are threatened, on the high seas & elsewhere, from the belligerent powers of Europe, and it being of the
                            greatest importance to keep in safety these essential resources, I deem it my duty to recommend the subject to the
                            consideration of Congress, who will doubtless percieve all the advantage which may be expected from an inhibition of the
                            departure of our vessels from the ports of the United States.
                        Their wisdom will also see the necessity of making every preparation for whatever events may grow out of the
                            present crisis.
                        I ask a return of the letters of Messrs. Armstrong and Champagny which it would be improper to make public.
                        
                            Th: Jefferson
                            
                            
                        
                    